Citation Nr: 0615479	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-31 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a compensable rating for left inguinal 
hernia, status post surgical repair, based on an initial 
rating.

2.  Entitlement to a compensable rating for chronic right 
ankle sprain, based on an initial rating.

3.  Entitlement to a compensable rating for bilateral plantar 
fasciitis, based on an initial rating.

4.  Entitlement to a permanent rating of total disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1988 to January 1990 and from September 2001 to 
April 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The record shows the 
veteran is an employee of the Muskogee, Oklahoma, VARO.  In 
October 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  

The Board notes that the veteran's statements may be 
construed as raising a service connection claim for a painful 
superficial left inguinal hernia scar and raising increased 
rating claims for lumbar spine stenosis and spurring and 
spondylosis of C5-6 with limitation of motion.  These matters 
are referred to the RO for appropriate action.

The issues of entitlement to a compensable rating for chronic 
right ankle sprain and bilateral plantar fasciitis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  The veteran's service-connected left inguinal hernia, 
status post surgical repair, is presently manifested by 
subjective complaints of constant pain, throbbing, and 
numbness, without evidence of a recurrent direct or indirect 
hernia.

3.  The veteran has no single or combined service-connected 
disability rating that may be considered total and permanent 
in nature, he has not been awarded entitlement to a total 
rating based upon individual unemployability, and there is no 
evidence indicating his service-connected disabilities have 
resulted in the permanent loss of the use of both hands, or 
of both feet, or of one hand and one foot, or of the sight of 
both eyes, or that he is permanently helpless or permanently 
bedridden.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for left 
inguinal hernia, status post surgical repair, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7339 (2005).

2.  The criteria for a permanent rating of total disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.15 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's claim was received in April 2003.  He was 
notified, generally, of the VCAA duties to assist and of the 
information and evidence necessary to substantiate his claims 
by correspondence dated in May 2003, June 2003, September 
2003, and November 2003.  Adequate opportunities to submit 
evidence and request assistance have been provided.  Service 
medical records and all identified and authorized evidence 
relevant to this matter have been requested or obtained.  
Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  The duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  As stated above, full compliance with VCAA has 
been accomplished and because of the disposition of the 
present issues addressed in this decision other notice 
requirements are not applicable at this time.  Therefore, as 
there has been substantial compliance with all pertinent VA 
law and regulations, to move forward with adjudication of the 
claim would not cause any prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2005).  

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2005).



Left Inguinal Hernia

7338
Hernia, inguinal:
Rating

Large, postoperative, recurrent, not well 
supported under ordinary conditions and not 
readily reducible, when considered inoperable
60

Small, postoperative recurrent, or unoperated 
irremediable, not well supported by truss, or not 
readily reducible
30

Postoperative recurrent, readily reducible and 
well supported by truss or belt
10

Not operated, but remediable
0

Small, reducible, or without true hernia 
protrusion
0
Note: Add 10 percent for bilateral involvement, provided the 
second hernia is compensable. This means that the more 
severely disabling hernia is to be evaluated, and 10 percent, 
only, added for the second hernia, if the latter is of 
compensable degree.
38 C.F.R. § 4.114, Diagnostic Code 7338 (2005)

In this case, service medical records dated in June 2002 show 
the veteran had an easily accessible left inguinal hernia 
that bulged out when he lifted, coughed, and strained.  He 
underwent surgical treatment for a left inguinal hernia 
subsequently in June 2002.  

On VA examination in December 2003, the veteran complained of 
residual left inguinal surgery complications including a 
catching sensation and a dull ache in the area.  He described 
the intensity of discomfort as three out of a ten point scale 
which was constant.  He denied using any medication or 
specific treatment for this disorder and indicated he had no 
work limitations because of it.  The examiner noted the 
inguinal canal was negative for direct or indirect hernias.  
The diagnoses included left inguinal hernia, status post 
surgical repair.

In his February 2004 notice of disagreement the veteran 
complained of constant pain in the area of his left inguinal 
hernia.  He asserted his belief that the hernia had recurred 
and that an additional surgery might be required.  At his 
personal hearing in October 2005 he testified that he 
experienced constant pain, throbbing, and numbness in the 
area of the surgical incision.  He stated it actually hurt 
more than before the surgery and requested a 10 percent 
rating for the residual scar.  (The issue of service 
connection for a painful left inguinal hernia scar has been 
referred to the RO and will not be addressed in this 
decision.) 

Based upon the evidence of record, the Board finds the 
veteran's service-connected left inguinal hernia, status post 
surgical repair, is presently manifested by subjective 
complaints of constant pain, throbbing, and numbness.  
Although the veteran complains of pain in the area of the 
scar, there is no evidence of a recurrent direct or indirect 
hernia.  The December 2003 VA examiner's opinion as to this 
matter is persuasive.  Therefore, entitlement to a 
compensable rating is not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, was not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.

Permanent and Total Rating

VA regulations provide that a total disability exists when 
there is present any impairment of mind or body sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation and a permanent total 
disability exist when the impairment is reasonably certain to 
continue throughout the life of the disabled person.  The 
following will be considered to be permanent total 
disability:  the permanent loss of the use of both hands, or 
of both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or permanently 
bedridden.  Other total disability ratings are provided in 
the various bodily systems of the Rating Schedule.  38 C.F.R. 
§ 4.15 (2005).

In this case, the record shows the veteran's service-
connected disabilities include migraine headaches (50 
percent), lumbar spine stenosis (40 percent), irritable bowel 
syndrome with spastic colon (30 percent), spurring and 
spondylosis of C5-6 with limitation of motion (30 percent), 
dysthymic disorder (30 percent), tinnitus (10 percent), right 
patellofemoral pain syndrome (10 percent), left 
patellofemoral pain syndrome (10 percent), hiatal hernia with 
gastritis (10 percent), hypertension (10 percent), left ear 
hearing loss (0 percent), left inguinal hernia (0 percent), 
chronic right ankle sprain (0 percent), bilateral plantar 
fasciitis (0 percent), and hemorrhoids (0 percent).  His 
combined service-connected disability rating is 100 percent.  

In statements and personal hearing testimony the veteran 
reported that he was presently working, but that his 
disabilities required that he use excessive amounts of annual 
and sick leave from employment.  He asserted, in essence, 
that his disabilities at the present ratings were permanent 
in nature and that future VA examinations were unnecessary.  
He noted that VA examiners had indicated it was unlikely his 
low back or cervical spine disorders would ever improve.  He 
expressed concern about his family's financial security if 
his disability ratings and compensation payments were reduced 
because of the findings of a single future examination.

Based upon the evidence of record, the Board finds the 
veteran has no single service-connected disability rating 
that may be considered total and permanent in nature nor has 
he been awarded entitlement to a total rating based upon 
individual unemployability.  It is noted that although 
service-connected disabilities presently rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5271, 5099-5020, 
remain on appeal, the Rating Schedule does not provide total 
schedular ratings for these disorders.  

The Board notes that the veteran's service-connected migraine 
headache and dysthymic disorders are not shown by the 
competent evidence of record to be permanently fixed at the 
present ratings and that these are the type of disabilities 
that may be subject to improvement with treatment.  While the 
other service-connected disabilities may arguably be 
considered less likely to improve in the future, even 
assuming they are permanent at the present ratings they do 
not warrant a total combined rating exclusive of the present 
ratings for migraine headache and dysthymic disorders.  There 
is also no evidence indicating the veteran's service-
connected disabilities have resulted in the permanent loss of 
the use of both hands, or of both feet, or of one hand and 
one foot, or of the sight of both eyes, or that he is 
permanently helpless or permanently bedridden.  Therefore, 
the claim for entitlement to a permanent and total disability 
rating must be denied.

The veteran is advised that VA regulations provide that for 
ratings in effect for five years or more the rating agencies 
are required to handle cases affected by change of medical 
findings or diagnosis, so as to produce the greatest degree 
of stability of disability evaluations.  It is essential that 
the entire record of examinations and the medical-industrial 
history be reviewed to ascertain whether the recent 
examination is full and complete, including all special 
examinations indicated as a result of general examination and 
the entire case history.  Examinations less full and complete 
than those on which payments were authorized or continued 
will not be used as a basis of reduction.  Ratings on account 
of diseases subject to temporary or episodic improvement, 
e.g., manic depressive or other psychotic reaction, epilepsy, 
psychoneurotic reaction, arteriosclerotic heart disease, 
bronchial asthma, gastric or duodenal ulcer, many skin 
diseases, etc., will not be reduced on any one examination, 
except in those instances where all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  Moreover, though material improvement 
in the physical or mental condition is clearly reflected the 
rating agency will consider whether the evidence makes it 
reasonably certain that the improvement will be maintained 
under the ordinary conditions of life.  Rating boards 
encountering a change of diagnosis will exercise caution in 
the determination as to whether a change in diagnosis 
represents no more than a progression of an earlier 
diagnosis, an error in prior diagnosis or possibly a disease 
entity independent of the service-connected disability.  When 
the new diagnosis reflects mental deficiency or personality 
disorder only, the possibility of only temporary remission of 
a super-imposed psychiatric disease will be borne in mind.  
38 C.F.R. § 3.344 (2005). 


ORDER

Entitlement to a compensable rating for left inguinal hernia, 
status post surgical repair, is denied.

Entitlement to a permanent and total disability rating is 
denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the provisions of the 
VCAA and how it applied to his claims by correspondence dated 
in May 2003, June 2003, September 2003, and November 2003.  
Appropriate action should also be taken to ensure that 
adequate VCAA notice as to all elements of these claims is 
provided.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  As this case is being 
remanded for other reasons, the RO has the opportunity to 
afford the veteran proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

In this case, at his personal hearing in October 2005 the 
veteran testified that he had seen a private podiatrist and 
indicated the records of that treatment supported his claims.  
The appellate record does not include any reports from the 
identified medical care provider nor is there any indication 
that the veteran has provided authorization for VA to request 
this evidence.  The veteran also submitted employment 
earnings statements at his hearing documenting his use of 
annual and sick leave, but the reports do not identify the 
specific reason for each absence.  Therefore, the Board finds 
additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his claims, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that he is expected to 
provide, and (4) to request or tell him 
to provide any evidence in his possession 
that pertains to the claims.  These 
notice requirements are to be applied to 
all elements of these claims.

2.  The veteran should be contacted and 
requested to identify any additional 
existing VA or non-VA medical records 
pertinent to the issues remaining on 
appeal.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  A specific attempt 
must be made to obtain pertinent private 
medical records from Dr. C., the 
podiatrist identified by the veteran at 
his personal hearing in October 2005.  
All attempts to procure records should be 
documented in the file.  If the records 
identified by the veteran cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review.  

3.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed with consideration of the 
revised regulations.  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


